UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4411


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOHN MOORE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:10-cr-00147-D-1)


Submitted:    March 28, 2014                  Decided:   May 8, 2014


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Joshua L. Rogers, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John   Moore    was    charged   with   carjacking,       18   U.S.C.

§ 2119 (2012) (Count One), using and carrying a firearm, and

possessing the firearm, in furtherance of the carjacking, 18

U.S.C. § 924(c) (2012) (Count Two), and possessing a firearm

after having been convicted of a felony, 18 U.S.C. §§ 922(g)(1),

924 (2012) (Count Three).           Moore pled guilty to Count Three, but

proceeded to trial on Counts One and Two.              The jury found Moore

guilty on both counts.        The court sentenced Moore to 180 months’

imprisonment on Count One, 120 months on Count Two, and sixty

months on Count Three, to run consecutively, for a total of 360

months’      imprisonment.          On   appeal,     Moore   challenges        the

sufficiency of the evidence to convict him of carjacking and

carrying a firearm in furtherance of carjacking.               He also argues

that   the   sentencing     court    erred    in   denying   him   a   two-level

reduction for acceptance of responsibility.             We affirm.

             Moore first contends that he did not commit a federal

carjacking and therefore the jury’s verdict on Counts One and

Two cannot be sustained.           He argues that the Government did not

prove that he specifically intended to cause death or serious

bodily injury at the time the vehicle was taken and that Moore

did not steal the car in the victim’s presence using force and

violence or intimidation.



                                         2
               We    review    de     novo       a    district        court’s     denial      of    a

defendant’s motion for judgment of acquittal.                              United States v.

Alerre,    430 F.3d 681,    693     (4th         Cir.       2005).      A    defendant

challenging         the   sufficiency        of       the    evidence          faces   “a    heavy

burden.”        United States v. Beidler, 110 F.3d 1064, 1067 (4th

Cir. 1997) (citation and internal quotation marks omitted).                                        We

must sustain a jury verdict if there is substantial evidence to

support it, viewing the evidence in the light most favorable to

the Government, assuming the credibility of the evidence, and

drawing    all       favorable       inferences         from      the    evidence.          United

States v. Penniegraft, 641 F.3d 566, 571-72 (4th Cir. 2011).

The   evidence        supporting       a    conviction           is    “substantial”        if     “a

reasonable          finder    of     fact    could          accept      [the     evidence]         as

adequate and sufficient to support a conclusion of a defendant’s

guilt    beyond       a   reasonable        doubt.”          Alerre, 430 F.3d      at   693

(citation and internal quotation marks omitted).

               To prove the offense of carjacking, in violation of 18

U.S.C. § 2119, the Government was required to establish that the

defendant “(1) with intent to cause death or serious bodily harm

(2) took a motor vehicle (3) that had been transported, shipped

or    received       in   interstate        or       foreign      commerce       (4)   from      the

person    or    presence       of    another         (5)    by    force    and     violence        or

intimidation.”            United States v. Foster, 507 F.3d 233, 246-47

(4th Cir. 2007) (citation and internal quotation marks omitted).

                                                 3
We    have    reviewed     the     transcript     of    the    jury      trial     and    we

conclude that sufficient evidence supports the jury’s verdict on

Counts One and Two.

              Next, Moore argues that, even though he went to trial,

the     district     court       should    have    awarded         him     a    two-level

acceptance      of     responsibility          reduction.             In       considering

challenges      to     a     sentencing        court’s        application         of     the

Guidelines, this Court reviews factual determinations for clear

error and legal conclusions de novo.                   United States v. Burgess,

684 F.3d 445, 454 (4th Cir.), cert. denied, 133 S. Ct. 490

(2012).      The determination of whether a defendant is deserving

of    an   acceptance      of    responsibility        adjustment        “is    clearly   a

factual      issue   and    thus    reviewable     under       a   clearly       erroneous

standard.”      United States v. White, 875 F.2d 427, 431 (4th Cir.

1989).

              Section 3E1.1 of the Guidelines Manual provides for a

two-level reduction for a defendant who “clearly demonstrates

acceptance of responsibility for his offense.”                       United States v.

Jeffery, 631 F.3d 669, 678 (4th Cir. 2011) (internal quotation

marks      omitted).       This    Court   has    noted       that   “[a]lthough         the

reduction is not intended to apply to a defendant who puts the

government to its burden of proof at trial, . . . going to trial

does not automatically preclude the adjustment.”                           Id. (internal

quotation marks and citation omitted); see USSG § 3E1.1 cmt.

                                           4
n.2.     “In rare situations, such as when the defendant goes to

trial    to    assert       and       preserve    issues      that     do       not   relate   to

factual guilt, . . . an adjustment may still be appropriate.”

Jeffery, 631 F.3d at 678 (internal quotation marks omitted).

“The sentencing judge is in a unique position to evaluate a

defendant’s acceptance of responsibility, and thus . . . the

determination        of        the    sentencing      judge    is    entitled          to   great

deference on review.”                  Elliott v. United States, 332 F.3d 753,

761 (4th Cir. 2003) (internal quotations and brackets omitted).

              Although Moore pled guilty to Count Three, he denied

essential factual elements of his guilt as to Counts One and Two

and put the Government to its burden of proof.                                  This case does

not    present      the    rare       circumstances      in    which        a    defendant     has

clearly demonstrated acceptance of responsibility despite going

to trial.        We therefore find that the district court did not

clearly       err    in        denying     an     adjustment         for        acceptance     of

responsibility.

              Based       on    the    foregoing,      we     affirm       Moore’s      criminal

judgment.       We dispense with oral argument because the facts and

legal    contentions           are     adequately      presented       in       the   materials

before    this      Court       and    argument      would    not    aid        the   decisional

process.

                                                                                        AFFIRMED



                                                 5